Opinion by
Judge Palladino,
Michael DeMaio and Douglas Bock (Appellants) appeal from a decision of the Court of Common Pleas of Montgomery County (trial court) which granted a Motion for Summary Judgment filed by the Pennsylvania Department of Transportation (DOT).
Appellant DeMaio brought an action in trespass against Appellant Bock, the Township of Lower Merion and DOT, arising out of a traffic accident which occurred at the intersection of five streets in the Township. Appellant Bock filed cross-claims against the Township and DOT for joint and several liability based on allegations of negligent maintenance of the intersection and its traffic lights. DOT filed a Motion for Summary Judgment based on the twelve (12) year statute of repose found at 42 Pa. C. S. §5536.
*505The only issue before the trial court was whether DOT was in actual possession or control of the traffic lights because of its Traffic Signal Permit issued in 1940 to the Township for the intersection. We are in full agreement with the trial court’s decision on this issue, therefore we affirm on the basis of the able and comprehensive opinion of Judge Louis D. Stepan of the Court of Common Pleas of Montgomery County, Michael A. DeMaio v. Douglas Bock et al., Pa. D. & C. 3d (1983).
Order
And Now, May 23, 1985, the opinion and order of the Court of Common Pleas of Montgomery County at No. 79-478 are affirmed.
Judge Williams, Jb. did not participate in the decision in this case.